DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Embodiment of Figures 12 and 14-15B, in the reply filed on 12/21/2021 is acknowledged. The traversal is on the ground(s) that claims 1-16 read on the elected embodiment of figures 12, 14-15B.  This is not found persuasive because claims 14-16 do not read on the elected embodiment of figures 12 and 14-15B [note figure 14 only show one set of primary winding N1 and one set of secondary winding N2.  Claims 1-13 will be examined herewith.  
Newly submitted claims 27, 35-36 and 38-44 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 27 calls for the first windings includes a first set of primary windings and a second set of primary windings which do not show on the elected figures 12 and 14-15B.
Claims 35-36 call for a switched capacitor converter which do not show on the elected figures 12 and 14-15B.
Claims 38-44 call for the second first windings which do not show on the elected figures 12 and 14-15B.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27, 35-36 and 38-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-13, 28-34, 37 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maksimovich et al. [SU 803020 A1] in view of Fan [US 2012/0062147 A1.]
Regarding claims 1 and 12-13, Maksimovich et al. discloses an autotransformer comprising:
- a magnetic core [1, 2];
- primary windings [7] wound about the magnetic core; 
- secondary winding [8] wound about the magnetic core; and
- multi tap nodes [figure 1.]
Maksimovich et al. further discloses another coil [3] connected in series with the primary windings and the secondary winding [see figure 1.]
Maksimovich et al. discloses the instant claimed invention except for the specific of the secondary winding and connections.
Fan discloses an apparatus [figures 2 and 5] comprising:
- first windings [310], the first windings being primary windings of a multi-tapped transformer [TB1];
- second windings [320], the second windings being secondary windings of the multi- tapped transformer; 
- a magnetic core [300] around which the first windings and the second windings are wrapped, the second windings disposed in a series connection between the first windings; and
- multiple tap nodes coupled to the first windings and the second windings [figures 2 and 5.]
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use the primary windings and secondary windings connected in series of Fan in Maksimovic et al. for the purpose of facilitating the desired inductance and/or magnetic flux/field characteristics.
Regarding claim 2, Fan discloses the first windings include a first primary winding and a second primary winding and wherein the second windings are connected in series between the first primary winding and the second primary winding [figure 2], wherein a combination of the first windings, the second windings, and the magnetic core are components of the multi-tapped autotransformer. 
Regarding claim 6, Fan discloses the multiple tap nodes include first tap nodes and second tap nodes, the first tap nodes disposed opposite the second tap nodes with respect to a body of the magnetic core; wherein the first tap nodes are coupled to the first windings; and wherein the second first tap nodes are coupled to the second windings [figures 2 and 5.]
Regarding claim 8, Fan discloses the multiple tap nodes include a set of tap nodes coupled to the second windings, the set of tap nodes residing at a location of the magnetic core in which the second windings are connected in series with respect to each other [figures 2 and 5.]
Regarding claims 4-5, Fan discloses the input voltage [figure 1.]  The input voltage provide energy to the first/second windings.
It would have been obvious at the time the invention was made to use the input voltage for the first/second windings of Fan for the purpose of providing energy for creating output voltage, as claimed.
Regarding claim 7, the specific arrangement/location of the tap nodes would have been an obvious design consideration for the purpose of facilitating internal and/or external connections.
Regarding claims 9-11, Fan discloses the first and second windings have the same number of turns.
The specific integer or non-integer number of turns for the first and second windings would have been an obvious design consideration based on the intended desired inductances.
Regarding claim 13, the specific arrangement of the secondary winding relative to the magnetic cores would have been an obvious design consideration for the purpose of facilitating the desired magnetic flux/field characteristics.
Regarding claims 28-30 and 34, Maksimovic et al. discloses the magnetic core including a first and a second core elements [1, 2.]
The specific core structure would have been an obvious design consideration for the purpose of facilitating the desired magnetic flux/field characteristics.
Regarding claims 31-33 and 37, the specific winding arrangement relative to the magnetic core structure would have been an obvious design consideration based on the intended applications and/or environments uses.
Regarding claim 45, the combination of Maksimovic et al. and Fan would exhibit the output voltage, as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13, 28-34, 37 and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837